                                                                                                      $86$7XRPH\0F/DQH
                      Case
 AO 106A (08/18) Application for 1:20-mj-02803-TMD                 Document
                                 a Warrant by Telephone or Other Reliable            2 Filed
                                                                          Electronic Means     11/20/20 Page 1 of 1

                                      UNITED STATES DISTRICT COURT                                                    ____ FILED ___ ENTERED
                                                                                                                      ____ LOGGED _____ RECEIVED

                                                                    for the                                              4:26 pm, Nov 19 2020
                                                           DistrictDistrict
                                                      __________    of Maryland
                                                                            of __________                             AT BALTIMORE
                                                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                                                      DISTRICT OF MARYLAND
              In the Matter of the Search of                              )                                           BY ______________Deputy
          (Briefly describe the property to be searched                   )
           or identify the person by name and address)                    )           Case No. 1:20-mj-2803 TMD
 FOUR CELLULAR PHONES CURRENTLY LOCATED                                   )
  AT 31 HOPKINS PLAZA, BALTIMORE, MARYLAND                                )
                                                                          )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A

 located in the                                    District of                Maryland              , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                u contraband, fruits of crime, or other items illegally possessed;
                  u property designed for use, intended for use, or used in committing a crime;
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                           Offense Description
         18 U.S.C. § 922(g)                        Prohibited Person in Possession of a Firearm,
         21 U.S.C. §§ 841, 846                     Distribution and Possession with Intent to Distribute a Controlled Substance,
                                                   Conspiracy
           The application is based on these facts:
         See Affidavit in Support of Application for Search Warrant

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                 ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                              CHRISTIAN AANONSEN Digitally signed by CHRISTIAN AANONSEN
                                                                                                 Date: 2020.10.29 15:30:11 -04'00'

                                                                                                   Applicant’s signature

                                                                                         Special Agent Christian Aanonsen, ATF
                                                                                                     Printed name and title

6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3DQG G  



 Date:
                                                                                                     Judge’s signature

 City and state: Baltimore, Maryland                                          Honorable Thomas M. DiGirolamo, U. S. Magistrate Judge
                                                                                                   Printed name and title
